DETAILED ACTION
This is the first Office Action regarding application number 17/666,271, filed on 02/07/2022, which is a divisional of application number 16/677,211, filed on 11/07/2019, which claims foreign priority to application number KR 10-2018-0136201, filed on 11/07/2018.

Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received /2022 have been carefully considered but they are not found persuasive, or in the case of claim 23, moot in light of the Office’s new ground(s) of rejection. 
The examiner invites Applicant to arrange a telephone interview to discuss the status of this application and any possible amendments or other declarations that may move this application beyond the present rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2014/0109962 A1) in view of CULL (US 4574160) and MEYER (US 2010/0282293 A1).
Regarding claim 1, KOBAYASHI teaches a solar cell module, comprising: 
a plurality of solar cells (solar cells 11), each of the plurality of solar cells including a first electrode (front electrode 12) disposed on a front surface of a substrate and a second electrode (rear electrode 13) disposed on a back surface of the substrate, the plurality of solar cells being disposed along one direction (Fig. 1 illustrates the cells arranged in a first direction that is normal to both A-A’ and B-B’); and 
a plurality of wiring members (interconnectors 10) connected to the first electrode of a first solar cell and the second electrode of a second solar cell adjacent to the first solar cell among the plurality of solar cells (Fig. 1), 
wherein the plurality of wiring members include a core layer of metal (electrical conductor member 1, Fig. 3), and a solder layer which surrounds a surface of the core layer and is formed of a solder material (surface layer 2 formed of a solder, para. 44), 
wherein a ratio of a thickness of the solder layer to a thickness of the core layer is approximately 0.05 to 0.08 (thickness of metal core layer is 0.1mm to 1mm, thickness of solder layer is 5-80 micrometers, yielding a ratio range of 0.005-0.8), and 
KOBAYASHI does not disclose expressly that each solar cell has a rectangular shape or that a distance between the first solar cell and the second solar cell is approximately 0.5 mm to 1.5 mm.

    PNG
    media_image1.png
    234
    566
    media_image1.png
    Greyscale

The examiner finds that the change in size of the distance between adjacent cells is prima facie obvious, and that the difference of distance between the invention claimed and the prior art would not cause KOBAYASHI’s device to perform unexpectedly differently or in a patentably distinct manner that would be in any way remarkable or surprising. MPEP 2144.04(IV)(A). And since the thickness of the wiring member is about 1mm, then the spacing distance between cells must be least that amount so that the wiring members have room to extend between adjacent cells.
To the extent that selection of a reasonable and obvious distance between first and second solar cells is not apparent to skilled artisans, CULL also teaches a distance of 1 millimeter between adjacent solar cells (col. 9, l. 40). Skilled artisans would find it obvious to combine CULL’s teachings with KOBAYASHI and provide a 1 mm gap between adjacent solar cells as taught by CULL to provide minimum shadowing of cells and desirable flexural properties in a shingle-like arrangement (CULL, col. 5, ll. 59-61 and col. 9, ll. 39-45).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05. Here, the claimed range of 0.05-0.08 lies inside the 0.005-0.8 D2/D1 range taught by KOBAYASHI. The claimed range of the wiring member thickness of 270-320 micrometers also lies inside the prior art range of 110-1160 micrometers.
MEYER teaches a solar cell module comprised of half-cell solar cells (Fig. 2A). The examiner finds that the half-cells taught by MAYER are structurally similar, if not identical, to the fragments described by the applicant.

    PNG
    media_image2.png
    658
    698
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify KOBAYASHI and use half-cells as taught by MEYER as this would only be a simple substitution of one solar cell shape for another known shape and obtain predictable and unsurprising results. MPEP 2143(I)(B). Additionally, the shape of the solar cells is a matter of design choice that skilled artisans would find obvious, as there is no evidence that adjusting the particular shape of the solar cells produces surprising results or is patentably distinguishing over the prior art shapes. MPEP 2144.04(IV)(B).

Regarding claim 3, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, wherein a thickness of the plurality of wiring members is approximately 270 micrometers to 320 micrometers (KOBAYASHI, cross section height equals one core layer thickness and two solder layer thicknesses, and equals a range of 110-1160 micrometers).

Regarding claim 6, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, wherein the plurality of wiring members each has a wire-shape or has a rounded-shape (KOBAYASHI, Fig. 3 illustrates both a flat wire shape and a rounded shape at the wire corners).

Regarding claim 7, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, but does not disclose expressly that each of the plurality of solar cells is a fragment divided from a mother solar cell. The examiner notes that this recitation essentially describes a product by process, and that the two half-cells illustrated by MEYER’s embodiments could result from cutting a symmetrical square cell in half, and would be obvious to skilled artisans.

Regarding claim 8, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 7, wherein the mother solar cell is divided into two fragments (the half-cells illustrated by MEYER would result from dividing a square cell in half into two fragments; the examiner also notes that this recitation essentially describes a product by process, and finds no patentable differences between a final product recited by the applicant and the assemblies taught by the prior art combinations).

Regarding claim 9, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 8, wherein each of the two fragments includes a cut surface and a non-cut surface, and wherein the plurality of wiring members extend across the non-cut surface of one of the two fragments and across the cut surface of the other of the two fragments when extending between the two fragments (the examiner finds that the longer, non-cut surface edges of the MEYER half cells correspond to the non-cut surface edges described and illustrated by the applicant, and that MEYER’s embodiments read on the claimed features).

Regarding claim 10, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, but does not disclose expressly that the each of the plurality of solar cells includes a cut surface and a non-cut surface in the one direction, and wherein neighboring two solar cells among the plurality of solar cells are disposed with the cut surface of one of the neighboring two solar cells and the non-cut surface of the other of the neighboring two solar cells facing each other in the one direction.
MEYER teaches a solar cell module comprised of half-cell solar cells (Fig. 2A). The examiner finds that the half-cells taught by MAYER are structurally similar, if not identical, to the fragments described by the applicant.

    PNG
    media_image2.png
    658
    698
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify KOBAYASHI and use half-cells as taught by MEYER as this would only be a simple substitution of one solar cell shape for another known shape and obtain predictable and unsurprising results. MPEP 2143(I)(B). Additionally, the shape of the solar cells is a matter of design choice that skilled artisans would find obvious, as there is no evidence that adjusting the particular shape of the solar cells produces surprising results or is patentably distinguishing over the prior art shapes. MPEP 2144.04(IV)(B).
The half-cells illustrated by MEYER would result from dividing a square cell in half into two fragments; the examiner also notes that this recitation essentially describes a product by process, and finds no patentable differences between a final product recited by the applicant and the assemblies taught by the prior art combinations.

Regarding claim 12, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, wherein the thickness of the core layer is approximately 240 to 280 micrometers (thickness is between 100-1000 micrometers, KOBAYASHI, para. 43).

Regarding claim 13, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 12, wherein the thickness of the core layer is approximately 255 to 265 micrometers (thickness is between 100-1000 micrometers, KOBAYASHI, para. 43).

Regarding claim 14, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 12, wherein the thickness of the solder layer is approximately 15 micrometers to 20 micrometers (thickness is between 5-80 micrometers, KOBAYASHI, para. 44).

Regarding claim 15, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, wherein a cross section of at least one of the plurality of wiring members has a polyhedral shape having at least a curved surface or at least three vertices (CULL teaches a wiring member with at least a curved surface; KOBAYASHI also teaches at least one flat lower surface, Fig. 4, that forms when the wiring member is heat bonded to the solar cell). Further, the examiner finds that changes in shape of the wiring member is an obvious modification that is a matter of routine design choice. MPEP 2144.04(IV)(B).

Regarding claim 16, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, wherein the distance between the first solar cell and the second solar cell is approximately 1 mm (CULL, col. 9, l. 40).

Regarding claim 17, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, wherein the plurality of wiring members extend along the short axis of each cell (MEYER, Fig. 2A illustrates the interconnecting wiring members extending along the short axis of the cells).

Regarding claim 18, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, wherein the core layer includes at least one of Ni, Cu, Ag and Al (copper wire, KOBAYASHI, para. 54).

Regarding claim 19, KOBAYASHI teaches a solar cell module, comprising: 
a plurality of solar cells (solar cells 11), the plurality of solar cells being disposed along one direction (Fig. 1 illustrates the cells arranged in a first direction that is normal to both A-A’ and B-B’); and 
a plurality of wiring members (interconnectors 10) connected to a front surface of a first solar cell and a back surface of the second solar cell adjacent to the first solar cell among the plurality of solar cells, 
wherein the plurality of wiring members include a core layer (electrical conductor member 1, Fig. 3), and a solder layer which surrounds a surface of the core layer (surface layer 2 formed of a solder, para. 44), 
wherein a ratio of a thickness of the solder layer to a thickness of the core layer is approximately 0.05 to 0.08 (thickness of metal core layer is 0.1mm to 1mm, thickness of solder layer is 5-80 micrometers, yielding a ratio range of 0.005-0.8).
KOBAYASHI does not disclose expressly that each solar cell has a rectangular shape or that a distance between the first solar cell and the second solar cell is approximately 0.5 mm to 1.5 mm.

    PNG
    media_image1.png
    234
    566
    media_image1.png
    Greyscale

The examiner finds that the change in size of the distance between adjacent cells is prima facie obvious, and that the difference of distance between the invention claimed and the prior art would not cause KOBAYASHI’s device to perform unexpectedly differently or in a patentably distinct manner that would be in any way remarkable or surprising. MPEP 2144.04(IV)(A). And since the thickness of the wiring member is about 1mm, then the spacing distance between cells must be least that amount so that the wiring members have room to extend between adjacent cells.
To the extent that selection of a reasonable and obvious distance between first and second solar cells is not apparent to skilled artisans, CULL also teaches a distance of 1 millimeter between adjacent solar cells (col. 9, l. 40). Skilled artisans would find it obvious to combine CULL’s teachings with KOBAYASHI and provide a 1 mm gap between adjacent solar cells as taught by CULL to provide minimum shadowing of cells and desirable flexural properties in a shingle-like arrangement (CULL, col. 5, ll. 59-61 and col. 9, ll. 39-45).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05. Here, the claimed range of 0.05-0.08 lies inside the 0.005-0.8 D2/D1 range taught by KOBAYASHI. The claimed range of the wiring member thickness of 270-320 micrometers also lies inside the prior art range of 110-1160 micrometers.
MEYER teaches a solar cell module comprised of half-cell solar cells (Fig. 2A). The examiner finds that the half-cells taught by MAYER are structurally similar, if not identical, to the fragments described by the applicant.

    PNG
    media_image2.png
    658
    698
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify KOBAYASHI and use half-cells as taught by MEYER as this would only be a simple substitution of one solar cell shape for another known shape and obtain predictable and unsurprising results. MPEP 2143(I)(B). Additionally, the shape of the solar cells is a matter of design choice that skilled artisans would find obvious, as there is no evidence that adjusting the particular shape of the solar cells produces surprising results or is patentably distinguishing over the prior art shapes. MPEP 2144.04(IV)(B).

Regarding claim 20, the combination of KOBAYASHI and CULL teaches or would have suggested the solar cell module of claim 19, wherein the thickness of the core layer is approximately 240 to 280 micrometers (thickness is between 100-1000 micrometers, KOBAYASHI, para. 43), and wherein the thickness of the solder layer is approximately 15 micrometers to 20 micrometers (thickness is between 5-80 micrometers, KOBAYASHI, para. 44).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2014/0109962 A1) in view of CULL (US 4574160) and MEYER (US 2010/0282293 A1) as applied to claim 1 above, and further in view of STORBECK (US 2011/0265844 A1).
Regarding claim 2, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, but does not disclose expressly that the number of the plurality of wiring members is about 8 to 12.
STORBECK teaches a solar cell module having a plurality fo modules wherein the number of the plurality of wiring members for interconnection is 3-90 wires (para. 40).
It would have been obvious to skilled artisans to modify KOBAYASHI and choose an appropriate number of wiring members, such as between 3-90 as taught by STORBECK to allow for optimized performance and lower mechanical stresses (STORBECK, para. 6). CULL also discusses the importance of minimizing shadowing and the number and size of the wiring members will affect shadowing and the device performance.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2014/0109962 A1) in view of CULL (US 4574160) and MEYER (US 2010/0282293 A1) as applied to claim 1 above, and further in view of LEE (US 2017/0278986 A1).
Regarding claims 4 and 5, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, wherein the plurality of wiring members include a first portion attached at the first solar cell, a second portion attached at the second solar cell, and a third portion connecting the first portion and the second portion between the first solar cell and the second solar cell (KOBAYASHI describes these recited portions in Fig. 1), but does not disclose expressly that the thickness of the solder layer of the third portion is less than the thickness of the solder layer of the first portion and the second portion attached at the first solar cell and the second solar cell, respectively (claim 4), or that the solder layer includes a first part attached at the first electrode or the second electrode and a second part opposite to the first part, and wherein a thickness of the first part is greater than a thickness of the second part (claim 5).
LEE teaches that when the solder portion of the wiring member is heat bonded to a busbar of a solar cell, that the melting causes a thicker first portion and a thinner second portion of the wiring member (see annotated Fig. 9). Since the wiring member is only heated at the solar cell surfaces and not between solar cells, that would result in a third portion between solar cells remaining the same thickness.

    PNG
    media_image3.png
    468
    559
    media_image3.png
    Greyscale

It would have been obvious to skilled artisans that KOBAYASHI would be modified so that the thickness of the solder layer of the third portion is less than the thickness of the solder layer of the first portion and the second portion attached at the first solar cell and the second solar cell, respectively (claim 4), or that the solder layer includes a first part attached at the first electrode or the second electrode and a second part opposite to the first part, and wherein a thickness of the first part is greater than a thickness of the second part as taught by LEE because this shape and configuration of wire can be easily manufactured and induce/diffuse reflection (LEE, para. 49).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2014/0109962 A1) in view of CULL (US 4574160) and MEYER (US 2010/0282293 A1) as applied to claim 1 above, and further in view of BRITT (US 2009/0255565 A1).
Regarding claim 11, the combination of KOBAYASHI, CULL, and MEYER teaches or would have suggested the solar cell module of claim 1, but does not disclose expressly the recited features of the first electrode.
BRITT teaches a solar cell module wherein the first electrode includes: a bus bar (conductive strip 20) including a plurality of pads (bead 22) and disposed along the short axis; and a plurality of finger lines (conductive collection grid 26) disposed along the long axis (annotated Fig. 7 illustrates the claimed axis layout). BRITT shares that the arrangement described provides good adhesion, minimizes mechanical stress when the device inevitably heats up, decreases the possibility of adhesive failure at critical locations, and also avoids electrical shorting between cell electrodes (para. 12).

    PNG
    media_image4.png
    555
    823
    media_image4.png
    Greyscale

It would have been obvious to skilled artisans to modify KOBAYASHI and employ the first electrode structure and arrangement taught by BRITT because the arrangement provides good adhesion, minimizes mechanical stress when the device inevitably heats up, decreases the possibility of adhesive failure at critical locations, and also avoids electrical shorting between cell electrodes.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721